No. 04-02-00472-CV
IN RE Michael Irvin TUCKER, Pro Se
Original Proceeding
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CR-3476 & 2002-CR-3992
Honorable Sam Katz, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	July 31, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 3, 2002, relator filed a petition for writ of mandamus.  This court has determined that
the relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a). 
							PER CURIAM
Do Not Publish